
	

113 HR 5792 IH: To establish a special rule for determining normal retirement age for certain existing defined benefit plans.
U.S. House of Representatives
2014-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5792
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2014
			Mr. Kind (for himself, Mr. Neal, and Mr. Gerlach) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a special rule for determining normal retirement age for certain existing defined
			 benefit plans.
	
	
		1.Clarification of the normal retirement age
			(a)Amendments to ERISASection 204 of the Employee Retirement Income Security Act of 1974 is amended by redesignating
			 subsection (k) as subsection (l) and by inserting after subsection (j) the
			 following new subsection:
				
					(k)Special rule for determining normal retirement age for certain existing defined benefit plans
						(1)In generalFor purposes of section 3(24), an applicable plan shall not be treated as failing to meet any
			 requirement of this title, or as failing to have a uniform normal
			 retirement age for purposes of this title, solely because the plan has
			 adopted the normal retirement age described in paragraph (2).
						(2)Applicable planFor purposes of this subsection—
							(A)In generalThe term applicable plan means a defined benefit plan that, on or before the date of the introduction of this subsection,
			 has adopted a normal retirement age which is the earlier of—
								(i)an age otherwise permitted under section 3(24), or
								(ii)the age at which a participant completes the number of years (not less than 30 years) of benefit
			 accrual service specified by the plan.A plan shall not fail to be treated as an applicable plan solely because, as of such date, the
			 normal retirement age described in the preceding sentence only applied to
			 certain participants or to certain employers participating in the plan.(B)Expanded applicationSubject to subparagraph (C), if, after the date described in subparagraph (A), an applicable plan
			 expands the application of the normal retirement age described in
			 subparagraph (A) to additional participants or participating employers,
			 such plan shall be treated as an applicable plan also with respect to such
			 participants or participating employers.
							(C)Limitation on expanded applicationA defined benefit plan shall be an applicable plan only with respect to an individual who—
								(i)is a participant in the plan on or before January 1, 2017, or
								(ii)is an employee at any time on or before January 1, 2017 of any employer participating in the plan,
			 and who becomes a participant in such plan after such date..
			(b)Amendment to 1986 CodeSection 411 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(f)Special rule for determining normal retirement age for certain existing defined benefit plans
						(1)In generalFor purposes of subsection (a)(8), an applicable plan shall not be treated as failing to meet any
			 requirement of this subchapter, or as failing to have a uniform normal
			 retirement age for purposes of this subchapter, solely because the plan
			 has adopted the normal retirement age described in paragraph (2).
						(2)Applicable planFor purposes of this subsection—
							(A)In generalThe term applicable plan means a defined benefit plan that, on or before the date of the introduction of this subsection,
			 has adopted a normal retirement age which is the earlier of—
								(i)an age otherwise permitted under subsection (a)(8), or
								(ii)the age at which a participant completes the number of years (not less than 30 years) of benefit
			 accrual service specified by the plan.A plan shall not fail to be treated as an applicable plan solely because, as of such date, the
			 normal retirement age described in the preceding sentence only applied to
			 certain participants or to certain employers participating in the plan.(B)Expanded applicationSubject to subparagraph (C), if, after the date described in subparagraph (A), an applicable plan
			 expands the application of the normal retirement age described in
			 subparagraph (A) to additional participants or participating employers,
			 such plan shall be treated as an applicable plan also with respect to such
			 participants or participating employers.
							(C)Limitation on expanded applicationA defined benefit plan shall be an applicable plan only with respect to an individual who—
								(i)is a participant in the plan on or before January 1, 2017, or
								(ii)is an employee at any time on or before January 1, 2017, of any employer participating in the plan,
			 and who becomes a participant in such plan after such date..
			(c)Effective dateThe amendments made by this section shall apply to all periods before, on, and after the date of
			 enactment of this Act.
			
